                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

                                 :
HEIDI L. RUSSIS,                 :
                                 :
     Plaintiff,                  :
                                 :
v.                               :     Case No. 3:19-cv-01089 (AWT)
                                 :
SAMANTHA DOLEGA,                 :
MICHELLE KACZMAREK,              :
TRISHA BARTONE, and              :
VANNESSA L. DORANTES,            :
                                 :
     Defendants.                 :
                                 :

                               ORDER

     Plaintiff seeks an emergency order requiring the named

defendants, employees of the Department of Children and

Families, to withdraw a neglect petition regarding plaintiff’s

children, which is pending in the Superior Court for Juvenile

Matters.   Plaintiff alleges that the neglect petition contains

false statements and was filed in retaliation for a complaint

she made to the police about one of the defendants.     For reasons

that follow, plaintiff’s request for an emergency injunction is

denied.

     Assuming for purposes of this ruling that plaintiff can

prove her allegations regarding the neglect petition, she must

undertake to do so in the Superior Court, where the petition is

pending.   There is a strong policy against federal court

interference with state court proceedings that involve an

                                 1
important state interest, such as family relations.    Moore v.

Sims, 442 U.S. 415, 423 (1979).   Consistent with this strong

policy, a federal district court must avoid interfering with a

state court proceeding like the one pending in Superior Court.

Plaintiff does not allege, and there is no reason to assume,

that she cannot get a fair hearing in Superior Court.

     Plaintiff also appears to seek an emergency order generally

preventing defendants from violating her rights.    Such an order

may be issued only when the plaintiff shows an ongoing violation

of federal rights that must be addressed without delay in order

to avoid irreparable harm.   Id. at 423.   See also Fed. R. Civ.

P. 65(b)(1)(A).   Plaintiff’s allegations fall short of making

this showing.

     Accordingly, the motion for an emergency restraining order

is hereby denied.

     So ordered this 1st day of August, 2019.


                                       /s/ RNC
                                    Robert N. Chatigny
                               United States District Judge




                                  2
